DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 12-22 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: LASER PROJECTION DEVICE HAVING STARTING POINT OF REFLECTOR SHIFTED.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
Claim 12 recites the limitation “a semiperiod of a sine corresponding to one line”.  The entire specification and drawings of the present application is silent regarding the specific feature of the limitation.  Examiner notes that this feature is merely iterated in 8 paragraphs without any detailed support.  One of ordinary skill in the art would not understand what this means, thus claim 12 is indefinite.  For the purpose of compact prosecution only, Examiner interprets it as “1/2 period of horizontal sine control signal corresponds to the 1 frame of the vertical linear control signal”.
Claim 13 recites the limitation “by at least one half of a line width”.  The only paragraph describing this feature is para. [0032], and this feature is merely mentioned without any further specific detailed support.  This feature recites merely “a line width” and failed to specifically indicate what it refers to.  There is a great deal of confusion and uncertainty as to the proper interpretation of this limitation, thus claim 13 is indefinite.  Examiner simply interprets claim 13 without this limitation.
Claims 14-15 recite the limitation “by exactly one line width”.  It is only para. [0012] that contains at least some of detailed description regarding this limitation:
[0012] In addition, it is provided that the at least one control and/or regulating unit be configured to control and/or regulate the at least one first reflector element in such a manner, that in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted by exactly one line width. That “in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted by exactly one line width,” is to be understood to mean, in particular, that in at least two consecutive, single images, the starting point of the movement of the first reflector element is shifted in such a manner, that on the projection surface, in at least two consecutive, single images, the laser spot of the laser beam is shifted vertically by exactly one line width. (Emphasis added by Examiner)

However, all it describes is merely that the “shift” of the “first reflector element” means “vertical shift” and rest of the limitations, i.e., “one line width,” are merely reiterated without any further detailed descriptions.  There is a great deal of confusion and uncertainty as to the proper interpretation of this limitation, thus claims 14-15 are indefinite.  Examiner simply interprets claims 14-15 without this limitation.
As to claims 16-19, they directly or indirectly depend from claim 12, and are indefinite at least for the same reason above.
As to claim 20, it differs from claim 12 only in that it is the method performed by the laser projection device of claim 1.  It recites the similar limitations and is indefinite for the same reason above.
As to claim 21, it depends from claim 20, and is indefinite at least for the same reason above.
As to claim 22, it differs from claim 12 only in that it is the laser projector having the laser projection device of claim 1.  It recites the similar limitations and is indefinite for the same reason above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2013/0235266 A1, IDS dated May 8, 2020) in view of Seo et al. (US 2013/0201459 A1, IDS dated May 8, 2020).
	As to claim 12, Tang teaches a laser projection device (Tang, FIG. 10, “projector display device 1000” comprising “laser diode driver (LDD) 1008”), comprising: 
	at least one first reflector element (Tang, FIGS. 2-4, [0018], Examiner interprets “a saw-tooth wave” in “the slow (e.g., vertical) axis” as the 1st reflector element) which is linearly movable (Tang, FIGS. 2-4, [0018], “often controlled using a saw-tooth wave to create the linear moving speed”, i.e., “the V control signal is typically a saw-tooth voltage signal”), at least in sections, a period of the at least one first reflector element corresponding to a period of time for reproducing a single image (Tang, e.g., see FIG. 4, one period of the linear “saw-tooth wave” corresponds to one period of time of “1st Frame”); 
at least one second reflector element (Tang, FIGS. 2-4, [0018], Examiner interprets “ a sine wave periodic signal to resonate the fast (e.g., horizontal) axis” as the 2nd reflector element) which is movable in a sinusoidal manner (Tang, FIGS. 2-4, [0018], “the H control signal is typically a sine wave voltage signal”), a semiperiod of a sine corresponding to one line (Tang, see FIG. 4B, a semi-period of “H control signal” corresponding to, e.g., “V control signal 1st line”), the at least one first reflector element (Tang, FIGS. 2-4, [0018], the “V control signal”, i.e., the “saw-tooth voltage signal”) and the at least one second reflector element (Tang, FIGS. 2-4, [0018], the “H control signal” i.e., the “sine wave voltage signal”) being movable about two axes which are at least substantially perpendicular to each other (Tang, see FIGS. 2-4).
Tang fails to explicitly teach “at least one control and/or regulating unit configured to control and/or regulate the at least one first reflector element in such a manner, that in at least two consecutive, single images, a starting point of a movement of the at least one first reflector element is shifted”.
However, Seo teaches the concept of at least one control and/or regulating unit (Seo, FIG. 6, [0038], “scanner 8”) configured to control and/or regulate the at least one first reflector element in such a manner, that in at least two consecutive, single images, a starting point of a movement of the at least one first reflector element is shifted (Seo, FIG. 3, [0035], “the start direction of beam scanning is changed alternately every frame”; [0036], “the odd frame is started from scanning made from left to right (left scanning) and the even frame is started from scanning made from right to left (right scanning)”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “V control signal” taught by Tang to be shifted, as taught by Seo, in order to provide that “rough and dense places of beam spaces are opposite every frame at ends in the horizontal direction of the beam scanning and accordingly reduction in apparent resolution can be prevented” (Seo, [0034]).
 As to claim 13, Seo teaches the laser projection device as recited in claim 12, wherein the at least one control and/or regulating unit (Seo, FIG. 6, [0038], “scanner 8”) is configured to control and/or regulate the at least one first reflector element (Tang, FIGS. 2-4, [0018], the “V control signal”, i.e., the “saw-tooth voltage signal”) in such a manner, that in at least two consecutive, single images, the starting point of the movement of the at least one first reflector element is shifted [by at least one half of a line width] (Seo, FIGS. 9-10, [0048], “one of the sub-fields is named a down sub-field as a period that the image is drawn downward from upper part in the vertical direction of the screen. Further, the other is named an up sub-field as a period that the image is drawn upward from lower part in the vertical direction of the screen … it is assumed that the start position in each field is delayed by a quarter of the scanning period in each scanning. The scanning period represents a series of periods that right or left scanning is made”).  Examiner renders the same motivation as in claim 12.
As to claim 14, without the limitation “by exactly one line width,” it recites the same limitations as in claim 13, and Seo teaches them.  Examiner renders the same motivation as in claim 12.  Please see claim 13 for detailed analysis.
As to claim 15, Seo teaches the laser projection device as recited in claim 12, wherein the at least one control and/or regulating unit is configured to control and/or regulate the at least one second reflector 99887626.1 4element in such a manner, that the starting point of the movement of the at least one second reflector element in consecutive, single images is shifted (Seo, FIG. 10, [0049], “As shown in FIG. 10, in the down sub-field of the odd field, a position shifted by a quarter of the horizontal scanning period from right upper end of the screen is a starting point of scanning and the beam scanning is made from the starting point”) [by exactly one line length].  Examiner renders the same motivation as in claim 12.
As to claim 16, Seo teaches the laser projection device as recited in claim 12, wherein the at least one control and/or regulating unit (Seo, FIG. 6, [0038], “scanner 8”) is configured to control and/or regulate an image reconstruction (Seo, FIG. 6, [0038], image reconstruction by “light source data converter 6” and “light source driver 9”) synchronously (Seo, FIG. 6, [0038], “timing generator 4”) to a movement of the at least one first reflector element and the at least one second reflector element (Seo, FIG. 6, [0038], controlled by “scanner driver 7” and “light source driver 9”) as a function of a shift in the starting point of the movement of the at least one first reflector element in at least two consecutive, single images (Seo, FIG. 3, [0035], “the start direction of beam scanning is changed alternately every frame”; [0036], “the odd frame is started from scanning made from left to right (left scanning) and the even frame is started from scanning made from right to left (right scanning)”).  Examiner renders the same motivation as in claim 12.
As to claim 19, Seo teaches the laser projection device as recited in claim 12, wherein the at least one control and/or regulating unit is configured to control and/or regulate a degree of overlap of lines of at least two consecutive, single images, using a vertical offset of at least two trajectories of the 99887626.1 5laser beam between the at least two consecutive, single images (Seo, FIG. 4, [0043], “ In order to improve the connectivity of the scanning beam in the vertical direction, the length of beam in the vertical direction is made longer than a value obtained by dividing the length of the screen in the vertical direction by the number of display lines in the vertical direction so that the scanning beams may overlap each other as shown in FIG. 5. More concretely, the length of beam in the vertical direction is about 1.5 times as large as by dividing the length of the screen in the vertical direction by the number of display lines in the vertical direction to thereby prevent flicker”).  Examiner renders the same motivation as in claim 12.
As to claim 20, it differs from claim 12 only in that it is the method performed by the laser projection device of claim 1.  It recites the similar limitations and Tang in view of Seo teaches them.  Examiner renders the same motivation as in claim 12.  Please see claim 12 for detailed analysis.
As to claim 21, it recites the similar limitations as in claim 16, and Seo teaches them.  Examiner renders the same motivation as in claim 12.  Please see claim 16 for detailed analysis.
As to claim 22, it differs from claim 12 only in that it is the laser projector having the laser projection device of claim 1.  It recites the similar limitations and Tang in view of Seo teaches them.  Examiner renders the same motivation as in claim 12.  Please see claim 12 for detailed analysis.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2013/0235266 A1) in view of Seo et al. (US 2013/0201459 A1) and Rumreich (US 2014/0092316 A1).
	As to claim 17, Tang in view of Seo fails to explicitly teach the laser projection device as recited in claim 12, wherein the at least one control and/or regulating unit is configured to increment a vertical y-coordinate of each pixel in a single image by a value corresponding to the shift in the starting point of the movement of the at least one first reflector element.   
	However, Rumreich teaches the concept that the at least one control and/or regulating unit is configured to increment a vertical y-coordinate of each pixel in a single image by a value corresponding to the shift in the starting point of the movement of the at least one first reflector element (Rumreich, FIG. 1B, [0031], “when there is to be a brightness change from one lateral region to an adjacent lateral region, the second derivative of the Y position with respect to the time T will become non-zero and the slope of the Y position with respect to the time T will increase if brightness is to be reduced”; FIG. 2B, [0033], “when less brightness is required, the vertical rate component is increased”).  
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the coordinate of the “V control signal” taught by Tang to be increased, as taught by Rumreich, in order to “advantageously increase the peak brightness of the display by modulating the vertical scan velocity” (Rumreich, [0035]).

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 18, the closest known prior art, i.e., Tang et al. (US 2013/0235266 A1), Seo et al. (US 2013/0201459 A1), Rumreich (US 2014/0092316 A1), Rumreich (US 2014/0098302 A1) and Konno et al. (US 2011/0141441 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein the at least one control and/or regulating unit) is configured to ascertain the y-coordinate of an nth pixel, yn, as follows:

    PNG
    media_image1.png
    314
    878
    media_image1.png
    Greyscale

where n is a number of a pixel inside of a single image, ni is a number of a pixel [within a line], Ay corresponds to an increment of a vertical position of a pixel for a time interval, in which the pixel is projected, as a result of a continuous movement of the first reflector element, ny is a number of pixels [in one line], oline is a vertical offset at an end of a line in a single image, m is a number of a single image, where m = 1...mi, mi is an interleaving factor, and oframe is a vertical offset of at least two trajectories of the laser beam between at least two consecutive, single images”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Rumreich (US 2014/0098302 A1) teaches the concept of “vertical SVM” (e.g., FIG. 8); and (2) Konno et al. (US 2011/0141441 A1) teaches the concept of “a correction for keeping substantially constant a scanning speed of the light flux along the other scanning direction on the projection surface” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Apr. 8, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***